PER CURIAM.
Rafael Lesende challenges his convictions and sentences for perjury (count one), possession of a vessel with a missing or altered hull identification number (count two), and possessing a part-a boat engine-with a missing or altered identification number-an engine serial number (count three). We affirm Mr. Lesende's convictions and sentences without prejudice to any right he may have to seek postconviction relief under Florida Rule of Criminal Procedure 3.850 or Florida Rule of Appellate Procedure 9.141(d) on the question of whether, with respect to count three, the possession of a part of a vessel with a missing or altered serial number, as opposed to a missing or altered vessel or hull identification number, is actually criminalized by section 328.07(4)(b), Florida Statutes (2016).
Affirmed.
LaROSE, C.J., and KELLY and SALARIO, JJ., Concur.